Citation Nr: 0113343	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a stomach disorder.  

Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in October 1991 of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for a stomach disorder.  This matter also comes before the 
Board on appeal from a rating decision of July 1993 which 
denied entitlement to service connection for hiatal hernia 
claimed as stomach disorder.  A July 1999 supplemental 
statement of the case provides notice that after review of 
additional evidence the claim of service connection for 
hiatal hernia was denied as not well grounded.  It appears 
that the issue of service connection for a stomach disorder 
continued to be denied on the merits as the RO noted that a 
preponderance of the evidence was unfavorable to the claim. 

The Board remanded the case in March 1996 for further 
development.  The RO has returned the case to the Board for 
appellate review.

Additional evidence was received at the Board in February 
2001 with a written waiver from the veteran of consideration 
of the evidence by the agency of original jurisdiction.  
38 C.F.R. § 20.1304 (2000). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  Gastroenteritis was diagnosed on several occasions in 
service; however, the veteran's abdomen and viscera were 
normal on the separation examination. 

3.  There is no competent evidence that the veteran had a 
hiatal hernia in service or has one currently.  

4.  The medical evidence shows that the veteran's episodes of 
gastrointestinal symptoms in service were not the onset of a 
gastrointestinal disease from which he continues to suffer.   

5.  The competent, probative and credible evidence does not 
show that the veteran's claimed stomach disorder, to include 
any hernia, is related to service.  


CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103, 5103A); 38 C.F.R. § 3.303 (2000).

2.  A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103, 5103A); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted a claim in July 1991 seeking service 
connection for several disorders to include a stomach 
disorder which reportedly began in 1978.  With his claim he 
submitted copies of service medical records that show he was 
seen two times in May 1978 for complaints of vomiting of 
several days duration.  He was first given Compazine but 
returned the following day stating that the medicine did not 
work and Donnatal was prescribed.  The impression on both 
visits was gastroenteritis.  In November 1978 he had 
complaints of nausea after each meal for the prior two days.  
Gastroenteritis was considered possible and Compazine was 
prescribed.  

Service medical records furnished by National Personnel 
Records Center (NPRC) do not include the records submitted by 
the veteran with his claim.  Records received from NPRC 
include a report of medical history competed by the veteran 
at the time of his entrance examination.  On the 
questionnaire he denied all listed diseases and conditions (a 
list of about 60 items).  A December 1979 entry shows that 
the veteran complained of a problem with digestion of food 
for one year.  He described a sharp pain in his left chest 
after eating that lasted approximately 4 to 5 hours and 
reported that he had been seen in a hospital and given milk 
which had helped the problem.  The assessment was 
"hyper(illegible)," and Mylanta was prescribed.  In a 
February 1980 medical history questionnaire identical to the 
one completed by the veteran at entrance, he indicated that 
he either had a history of or did not know whether he had a 
history of, approximately 40 items, most of which are not 
reflected in the service medical records.  He noted pain in 
his chest that lasted 30 to 40 minutes and that for about two 
years he had been having indigestion after eating that caused 
a pain in his chest.  On the report form the examiner 
indicated that all reported conditions were not considered 
disabling and noted that the veteran's chest pain was 
relieved by antacids.  The report of his separation medical 
examination shows that the abdomen and viscera were normal.    

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 1991.  The veteran complained of having 
chronic epigastric discomfort and a feeling that food lodged 
in the lower esophagus area.  The examiner noted that there 
was no claims file for review but that the veteran had some 
service medical records and records from VA outpatient 
clinics.  The examiner noted the entries in May and November 
1978 in the veteran's service medical records.  The examiner 
further noted that the veteran had been seen on a number of 
occasions at a VA hospital outpatient department for 
complaints of epigastric distress since his separation from 
service in 1980.  Reportedly, an upper gastrointestinal (UGI) 
series in May 1983 was entirely normal and another UGI series 
in August 1989, with small bowel follow through, was normal.  
The veteran continued to complain of a frequent, almost 
daily, feeling that food was lodged in his lower esophagus 
area, stating that sometimes the food soured and, unless he 
took Maalox, he would have to vomit.  He denied being on any 
medication.  The diagnosis in August 1991 was that the 
general physical examination was not remarkable.  The 
examiner wrote:  "Complaint of chronic epigastric discomfort 
and feeling that food lodges in the lower esophagus area, 
previous upper GI series in 1983 and again in 1989 reported 
entirely normal.  See report of current upper GI series.  No 
specific gastrointestinal diagnosis can be made on the basis 
of available information."  

The September 1991 report of a UGI series shows that here was 
no demonstrable hiatal hernia or reflux.  The impression was 
of a thickened duodenal bulb, noted to be a nonspecific 
finding that most often represented hypertrophy of Brunner's 
glands, but could also represent duodenitis, or nearby 
inflammation.  The UGI and small bowel follow through were 
otherwise normal.  There was no explanation found for the 
veteran's complaint of food lodging in his throat.  It was 
noted that esophageal motility and mucosa were normal.

In October 1991 the RO denied service connection for a 
stomach disorder.  It was noted that the GI series in 1983, 
1989, and 1991 were entirely normal and no specific 
gastrointestinal diagnosis could be made by the VA examiner 
in August 1991.  The veteran was notified of the denial by 
letter dated in November 1991 explaining that service 
connection was denied for gastroenteritis since the episodes 
during service were acute and transitory and there was no 
evidence of treatment for that condition subsequent to 
service which would establish chronicity.  The veteran 
appealed the decision.

During the pending appeal, the veteran submitted additional 
records.  The RO also secured records in the development of 
the claim.  VA outpatient treatment records include a 
February 1, 1979 medical record noting that the veteran was 
on emergency leave from Korea and reported that two weeks 
earlier he had gone to a VA hospital because of right-sided 
chest discomfort and Valium and Tylenol were prescribed for 
muscle spasms.  When seen on February 1, 1979, the veteran 
complained of discomfort all over his chest and abdomen, with 
a lot of gas.  He had taken Tums.  The assessment was 
musculoskeletal chest pain and 4 plus hemoccult stool with a 
question of etiology.  He was advised to go to a hospital for 
further evaluation and was given a prescription for Gelusil 
II.  

Post-service treatment records from a VA medical center show 
that the veteran was first seen in the emergency room in 
August 1981 for complaints of back pain.  In July 1982, the 
veteran complained of cramping abdominal pain of 3 days 
duration without nausea, vomiting or diarrhea.  The 
impression was abdominal pain, rule out peptic ulcer disease; 
Mylanta was prescribed.  An August 1982 entry shows that the 
veteran had a UGI series and the result was a normal study.  
It was noted that, inasmuch as no pathology was seen, the 
previous stool guaiac was negative, and there was no weight 
loss, another appointment would not be made.  In April 1983 
the veteran complained of an indigestion-like feeling in the 
epigastric area and upper chest.  The report indicates that 
the veteran had been seen there approximately 6 months 
earlier with similar complaints, had taken Maalox for a few 
days, and had a negative UGI.  The pain had resolved but he 
had complaints of fullness in his chest for 4 to 5 days.  The 
diagnosis was probable gastritis.  In March 1987 the veteran 
had complaints of epigastric pain with occasional vomiting.  
The impression was epigastric pain.  In August 1989 he was 
seen in the emergency room for follow-up for the results of 
his UGI which were reportedly negative.  The diagnosis was 
dyspepsia.  The veteran was seen in the emergency room in 
November 1991 with rectal bleeding.  Reportedly, he had a 
long history of vomiting with a nervous stomach. The 
diagnosis was rectal bleeding and the plan was to schedule a 
barium enema and a GI appointment.  

In the veteran's substantive appeal received in October 1992, 
he stated that he was treated for a stomach disorder in 
service which he believed was caused by a hiatal hernia.  He 
felt that he had not been given a test for hiatal hernia 
because he had characterized his stomach disorder as stomach 
problems.  The veteran requested consideration of service 
connection for hiatal hernia as his stomach disorder.

VA outpatient treatment records show that in December 1992 it 
was noted that a recent UGI and lower GI (LGI) were negative, 
and that the veteran received another prescription for 
Donnatal.  There is also a December 1992 medical record 
showing that the veteran was found on the floor by the 
pharmacy and was unable to stand.  Reportedly, he had drunk a 
quart of ethyl alcohol at noon.  

The veteran presented testimony at a personal hearing at the 
regional office in July 1993.  The veteran testified that 
when serving in Korea he became nauseous from eating at the 
mess hall, went to the dispensary and was given medication to 
take to hold the food down.  The veteran reported that he 
stopped eating in the mess hall.  He also testified that he 
left Korea early because of the death of his father and while 
visiting in the Temple area he was treated for complaints of 
gas pains in his chest.  After examination the doctor had 
said it was a bad case of gas.  He was given Maalox and after 
the gas went down he was released.  Transcript.

At the July 1993 hearing, the veteran related that he then 
went to Fort Hood, lived off post again and used Maalox for 
digestive problems.  He was told he had a nervous stomach and 
everything would be normal after he was released from the 
Army and settled down.  He testified that while at Fort Hood 
he did not seek any medical treatment for a stomach problem; 
he just bought Tums and Maalox.  The veteran testified that 
after service he continued to be treated periodically at the 
a VA medical center for his stomach problem and that several 
tests were negative but he was given a prescription for 
medication which he still used to helped keep his food down.  
He related having seen a doctor for this problem the 
preceding month at the VA.   Id.

At his July 1993 RO hearing, the veteran recalled that at the 
time of separation he had heartburn that he called chest pain 
and complained of recurrent stomach problems.  He testified 
that from the time he left the military until he filed his 
original claim in 1991 there was never a period when his 
problem was completely cleared and that he vomited a lot.  He 
testified that he still had problems with gas and a burning 
pain in the center of his chest area and that at his last LGI 
the doctor mentioned the possibility of a hernia.  He was 
unfamiliar with the term and based on the doctor's 
description of a hernia, the veteran felt that his stomach 
problem was a hernia.  Id.

In a November 1993 statement the veteran claimed that the 
medical term being used for his stomach disorder was wrong.  
He noted that he had been treated for gastroenteritis in 
service and that this was the condition for which he sought 
service connection and had been claiming since he filed his 
claim.  He submitted duplicate copies of service medical 
records showing treatment for gastroenteritis.

Employee health records from a VA medical center show that 
the veteran was seen in the emergency room in June 1994 for 
gastritis.  The emergency room progress note shows the 
veteran had complaints of intermittent crampy right upper 
quadrant pain with no diarrhea but nausea and vomiting the 
previous day.  Reportedly, he had a history of gastritis.  
The impression was gastritis; Tagamet was prescribed.  VA 
outpatient treatment records include an emergency room record 
in July 1994 when the veteran complained of excess gas on his 
stomach and was diagnosed with dyspepsia.  In January 1995 
the veteran complained of one year of intermittent pain in 
the left upper quadrant of his abdomen with increased 
flatulence and diarrhea.  It was noted that a work-up at 
Parkland Hospital including an endoscopy 3 months earlier, 
UGI series and barium enema were all negative.  The veteran 
took Epsom Salts and induced emesis that brought relief.  He 
was convinced the pain was gas.  The pertinent diagnostic 
impression was of muscle pain of the right costovertebral 
angle.  

VA outpatient treatment records also show that the veteran 
had complaints of nausea and vomiting with migraine 
headaches.  In June 1995 he complained of increased 
indigestion.  

VA medical center employee health records show that in August 
1995 the veteran was seen in the emergency room for off and 
on sharp right upper abdominal pain.  The emergency room 
progress note shows that he was seen for complaints of right 
upper quadrant pain of approximately 18 months' duration.  He 
reported gas-like pain.  

Private outpatient treatment records received from the 
Parkland Hospital in Dallas show that the veteran was seen in 
August 1995 after an extended absence.  He was mostly 
bothered by epigastric discomfort postprandially with 
bloating and reflux symptoms.  The impression was 
esophagitis/gastritis.    

The veteran was seen at the by the VA in March 1996 
complaining of pressure in his chest and upper abdomen and a 
sensation of food sticking in his lower esophagus.  He 
reported vomiting every other day.  It was noted that three 
previous UGIs were within normal limits as was a previous 
LGI.  The relevant diagnosis was dyspepsia.  An undated 
outpatient treatment record notes that the veteran complained 
of having dysphagia since 1979 and that three UGI series, a 
barium swallow, and a barium enema were negative.

The Board remanded the case in March 1996 for further 
development to include an attempt to obtain additional 
service medical records from NPRC.  The veteran was to be 
asked to identify any VA or private physicians or medical 
facilities that had treated or evaluated him for 
gastrointestinal problems since his discharge from service, 
and to provide the name of the physician who recently told 
him he had a hiatal hernia.  The veteran was also to be 
provided an examination with an opinion as to whether any 
disorder likely had its onset in service.  

The RO sent a letter to the veteran in March 1996 requesting 
information regarding medical health care providers since 
discharge from service to include the name of the physician 
who had diagnosed a hiatal hernia.  In reply, the veteran 
requested the RO obtain his employee health records from a VA 
medical center.  

The RO informed the veteran by letter in July 1996 that 
another request had been made for additional service medical 
records.  The RO noted that the veteran had submitted 
photocopies of service medical records that were not included 
in the ones previously provided by the service department.  
The RO requested the veteran to submit any service medical 
records that he had.    

The report of a C&P examination of the stomach in October 
1996 notes that the veteran was working at a VA medical 
center in the nutritional service.  The veteran complained 
that since 1976 his food stopped in the midesophageal area as 
he pointed to the middle portion of his chest.  He stated 
that this occurred when he ate certain foods and that he 
vomited frequently.  The veteran mentioned having heartburn 
that awakened him at night for which he used Maalox, 
reporting that this first occurred in Korea in 1978.  The 
examiner noted that in his attempt to look through the claims 
file he did not see any medical records pertaining to this.  
The examiner observed that the veteran pulled from his 
briefcase old medical records that appeared to be originals.  
The examiner reviewed these records and noted the visits to a 
first aid station in May 1978 on two successive days as noted 
above and that on the second day, the veteran was also told 
to bring vomitus to the aid station if he continued to vomit.  
The VA examiner commented that the next visit to the first 
aid station was in August 1978 for an unrelated disorder and 
that there was no further notation of any gastrointestinal 
disease or any other problem associated with the GI tract at 
that time.  The next visit that mentioned anything concerning 
the GI tract was in November 1978.  The veteran stated he was 
nauseated for 2 days and the diagnosis was possible 
gastroenteritis for which Compazine was prescribed.  There 
were no further notes concerning the gastric irritation.  

Also at the October 1996 VA examination, the veteran related 
that he returned to Texas when his father became ill in 
February 1979 and was seen at the VA hospital for gastric 
irritation at that time.  Reportedly the UGI series which 
were done in 1983 and in 1989 were entirely normal as was a 
gastroscopic examination done in August 1995 at Parkland 
Hospital.  The veteran mentioned that he had a barium enema 1 
1/2 years earlier which as far as he knew was within normal 
limits.  The veteran reported that he drank one quart of beer 
a day for fifteen years and had been drinking in service.  He 
also smoked a pack of cigarettes a day. 

The VA examiner stated that his review of the veteran's chart 
found only 3 visits to the first aid station when the veteran 
was in Korea.  The examiner commented that the veteran was 
under some stress being in a foreign country and suspected 
the diagnosis of gastritis or viral gastroenteritis at that 
point in time were appropriate.  The VA examiner observed 
that the veteran's vital signs had been normal on both visits 
in May and that the limited note in November 1978 showed a 
normal temperature.  The veteran did not recurrently go back 
to the first aid station or to the clinic with recurrent 
problems that were documented.  In addition, the VA examiner 
noted the two UGI series done at different times had been 
normal, as had a gastroscopic examination.   

The VA examiner further noted that the medication which the 
veteran felt brought relief was designed for a gastritis type 
of symptoms and not necessarily to prevent esophageal reflux 
and that, therefore, the veteran himself had probably treated 
his gastritis appropriately.  However, the examiner also 
noted that the veteran's drinking, smoking and eating 
inappropriate foods would continue to cause problems with his 
gastritis.  The VA examiner concluded that based on the 
information in the claims file and the findings of the 
examination he did not believe the veteran's claims that his 
gastroesophageal reflux disease (GERD) and problems occurred 
in Korea.  "It looks like at that point in time he had viral 
gastroenteritis type of infection and there was no further 
problem associated or documented in the medical records.  If 
he did have or if he does have GERD, which I doubt from all 
the objective evidence noted by the [veteran], then, I am 
sure this has occurred more recently since he has been out of 
the Army.  As noted above, it sounds like he has more of a 
gastritis type problem than any reflux disease."

The report of an UGI examination in October 1996 shows the 
upper esophagus was unremarkable.  A polypoid lesion at the 
gastroesophageal junction was little changed from the 
appearance in 1991 and the stomach was otherwise normal.  The 
report also shows that mild mucosal fold thickening 
consistent with duodenitis was present without noteworthy 
interval change from 1993.  Reportedly, the remainder of the 
UGI and small bowel was negative. 

In response to the RO's request for additional information a 
reply was received in November 1996 from NPRC that there were 
no additional service medical records for the veteran in the 
file.

Treatment records received from the Overton Brooks VA Medical 
Center were for unrelated disorders.

In October 1999, the RO notified the veteran by letter that 
he had been requested in July 1996 to submit service medical 
records in his possession and no response to date had been 
received from him.  In addition the veteran was notified that 
if there were any medical treatment records not previously 
submitted pertaining to treatment for his gastrointestinal 
condition since he was discharged from service those records 
should be submitted.  If the veteran wished the RO to assist 
him in securing these records he was to complete and return 
the enclosed VA forms regarding authorization for release of 
information. 

The additional medical records submitted by the veteran in 
February 2001 include duplicate copies of service medical 
records contained in the claims file and an undated copy of a 
progress note showing complaints of 10 days duration related 
to the colon and plan was for a lower GI, barium enema, and 
appointment at GI clinic.  Also submitted were duplicate 
copies of treatment records and treatment records for 
unrelated disorders.  Additional treatment records received 
include a copy of the emergency room progress notes in June 
1994 and August 1995 as discussed above.  He also submitted 
copies of his employee health record to include duplicate 
copies of pertinent previous records, his medical profile, 
list of prescriptions and treatment records in the year 2000 
for unrelated disorders. 


Legal Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent.  If the chronicity provision is not applicable, 
medical evidence is required to demonstrate a relationship 
between any present disability and the continuity of 
symptomatology demonstrated (see Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) where the issue involves questions of 
medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required) unless such a 
relationship is one as to which a lay person's observation is 
competent (see Falzone v. Brown, 8 Vet. App. 398, 405-06 
(1995). 

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO appears to have ultimately denied the 
claim for service connection for a hiatal hernia on the basis 
that the claim was not well grounded.  Nevertheless, as to 
both issues the RO has met its obligations to the veteran 
under the new legislation.  The veteran was provided a copy 
of the October 1991, January 1992, July 1992, July 1993, 
March 1994, and January 1998 rating decisions.  He was also 
provided a statement of the case and supplemental statements 
of the case on the issue of service connection.  The veteran 
was advised of the type of evidence to submit regarding his 
claims for service connection and that VA could attempt to 
obtain evidence on his behalf.  Also, the veteran has been 
afforded the opportunity to submit/identify evidence and 
argument and present testimony, which he did.  In addition, 
the veteran was afforded a VA examination of the stomach in 
October 1996 and a medical opinion was provided.  Thus, he 
will not be prejudiced by the Board deciding the merits of 
his claims without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The veteran has claimed service connection for a hiatal 
hernia and a stomach disorder, most recently stating that he 
was seeking service connection for gastroenteritis, the 
condition he had in service.  In 1991 the veteran contended 
that his service medical records show a diagnosis of 
gastroenteritis and that his stomach condition was not acute 
in nature but chronic as he had episodes of symptoms on 
several occasions.  The record shows that the veteran 
complained of nausea and vomiting several times during 
service and was diagnosed and treated for gastroenteritis.   
Additionally, at the time of his discharge examination, he 
reported indigestion for the past 2 years.  However, the 
accuracy of his self-stated medical history is open to 
question in that the answers he gave on a medical history 
questionnaire at separation were markedly different from 
those he gave at entrance, with no reason for the significant 
difference apparent from the service medical records. In any 
event, the separation examination in February 1980 revealed 
that his abdomen and viscera were normal.  Although the 
veteran contends that he was treated at the a VA medical 
center in 1980, right after service, outpatient treatment 
records received from that center show he was first seen in 
August 1981 for an unrelated disorder and in July 1982, more 
than two years after service, for stomach cramps with no 
nausea or vomiting.  No competent medical professional during 
service, or within the one-year presumptive period for 
certain chronic diseases, identified any chronic 
gastrointestinal disorder.

The veteran has argued that his gastrointestinal pain is 
related to service and has testified as to the continuous 
nature of his gastrointestinal complaints since service.  At 
his July 1993 personal hearing, he described symptomatology 
of his gastrointestinal complaints and self-treatment 
provided both during and subsequent to service.  However, the 
record does not reflect that he possesses a recognized degree 
of medical knowledge that would render his opinions on 
medical diagnoses or etiology competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran is 
competent to state observable symptoms, he is not competent 
to render a medical diagnosis or etiology.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), 2 Vet. App. 492 (1992).  

The chronicity provision of § 3.303(b) is not applicable as 
there is no medical evidence showing a chronic 
gastrointestinal condition in service and that the veteran 
still has such condition.  In addition, although 
gastroenteritis and complaints of indigestion were noted 
during service and there is evidence showing postservice 
gastrointestinal symptomatology, the condition is not one 
where a lay person's observations would be competent.  There 
is no medical evidence of a nexus between the in-service 
gastrointestinal symptoms and any current gastrointestinal 
disease.   In fact, the medical opinion of the VA examiner in 
October 1996 was that the veteran's claimed gastroesophageal 
reflux disease and gastrointestinal problems did not occur in 
service.  Based on a review of the record and the examination 
findings, the VA examiner concluded that in service the 
veteran had had a viral gastroenteritis infection in service 
and that there was no further problem associated or 
documented in the medical records.  

Thus, there is no medical evidence of a chronic 
gastrointestinal disorder manifested in service, and no 
medical evidence linking a diagnosed post-service 
gastrointestinal disorder to service.  Therefore, the 
veteran's lay statements and testimony of record, are not 
sufficient to establish entitlement to service connection for 
a gastrointestinal disorder and a preponderance of the 
evidence is against the claim.  Accordingly, the veteran's 
claim for service connection for a stomach disorder must be 
denied.

Although during the pending appeal, the veteran claimed that 
his stomach disorder was a hiatal hernia for which he had not 
been tested, in fact, no hernia was noted at the clinical 
evaluation in February 1980 and the September 1991 report of 
the UGI series shows that he had no demonstrable hiatal 
hernia.  While the veteran has alleged that a physician 
advised him that he possibly had a hernia, there is no 
evidence of such and the veteran failed to identify the 
physician when asked by the Ro to do so.  His own assertion 
of what a doctor purportedly said, filtered through a 
layman's sensibilities, is simply too inherently unreliable 
to constitute medical evidence."  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

Not only was a hiatal hernia not shown during service, but 
there is no competent (medical) evidence establishing a 
hiatal hernia since service.  In fact, the veteran has had 
diagnostic studies on a number of occasions, such as 
gastrointestinal series, which did not show findings 
consistent with a hiatal hernia.  Additionally, the October 
1996 VA examiner, who reviewed the claims file, stated that 
he doubted that the veteran has GERD (hiatal hernia), and 
concluded that if he does, it is not of service origin.  
Thus, except for the veteran's belief that he has hiatal 
hernia and that it is related to service, there is no 
evidence to support this claim and it must be denied.  The 
competent and probative evidence clearly is unfavorable to 
this claim.    


ORDER

Service connection for hiatal hernia is denied

Service connection for a stomach disorder is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

